Exhibit 10.3(a)
AMENDMENT TO MANAGEMENT AGREEMENT
This amendment made as of September 10, 2000, among Smith Barney Futures
Management, Inc., a Delaware corporation, Smith Barney Westport Futures Fund,
L.P., a New York limited partnership, and John W. Henry & Company, Inc., a
Florida corporation, for the purpose of amending that certain Management
Agreement between them dated as of April 10, 1997 and most recently amended as
of May 31, 2000 in order to amend the compensation paid to the Advisor for its
services as advisor to the Partnership. All capitalized terms unless
specifically defined herein shall have the same meaning as specified in the
Agreement.

1.   Effective October 1, 2000, the text of Section 3(a) of the Agreement shall
be deleted and the following added in its place:       In consideration of as
and as compensation for all of the services to be rendered by the Advisor to the
Partnership under this Agreement, the Partnership shall pay the Advisor (i) an
incentive fee payable quarterly equal to 20% of New Trading Profits (as such
term is defined below) earned by the Advisor of the Partnership and (ii) a
monthly fee for professional management services equal to 1/6 of 1% (2% per
year) of the month end Net Assets of the Partnership allocated to the Advisor.

2.   Except as specifically amended hereby, all the terms of the Agreement shall
remain unchanged. All terms and conditions related to the services to be
rendered by the Advisor as expressed in the Agreement shall remain in full force
and effect after adoption of this amendment and shall apply in full measure to
the provision of such services, the sole purpose of this amendment being to
institute the change in compensation described herein.

SMITH BARNEY FUTURES MANAGEMENT, INC.

         
By:
  /s/ David J. Vogel
 
   
Its:
       
 
 
 
   
 
        SMITH BARNEY WESTPORT FUTURES FUND, L.P.     By: Smith Barney Futures
Management, Inc.    
 
       
By:
  /s/ David J. Vogel
 
   
Its:
       
 
 
 
   
 
        JOHN W. HENRY & COMPANY, INC.    
 
       
By:
  /s/ John W. Henry
 
   
Its:
       
 
 
 
   

 